DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 08/1/2022 have been fully considered.
Regarding claim[s] 1, 8, 10, 12 rejected over 35 U.S.C. 102(a)(2) by Shahamat et al. [US PGPUB # 2018/0041830], applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
Regarding claim[s] 2 – 7, 9, 11, 13 – 20 under the various obviousness rejections, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below.
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 7 of the remarks as filed: “Independent claim 1 recites, in part, “access an application programming interface (API) provided directly on the electronic device to cause the one or more processors to stream intercom
media data from the electronic device to a smart home device connected to the electronic device via the network interface,” and “a secure connection established with the smart home device...via the API.” The cited portions of Shahamat do not expressly or inherently disclose these features of independent claim 1.”

	In response the examiner isn’t persuaded, the examiner points to the prior art of Shahamat. Specifically, at Shahamat, paragraph: 0185, lines 1 – 2, The backend API 538 illustrated FIG. 28 may include one or more APIs, such as the API 540.  
	Where at paragraph: 0186 of Shahamat, The backend API 538 illustrated in FIG. 28 may further include one or more services (also referred to as network services), such as the wireless speaker service 542. A network service is an application that provides data storage, manipulation, presentation, communication, and/or other capability. Network services are often implemented using a client-server architecture based on application-layer network protocols. Each service may be provided by a server component running on one or more computers (such as a dedicated server computer offering multiple services) and accessed via a network by client components running on other devices. However, the client and server components can both be run on the same machine [i.e. applicant’s electronic device]. Clients and servers may have a user interface, and sometimes other hardware associated with them.     Where at paragraph: 0170, lines 4 – 11, At block B202, the communication module 164 sends a request to a network device. Once the network device receives the request, at block B204 the network device may connect the doorbell 130 to the user's client device 114 through the user's wireless network 110 and the network 112. In block B206, the doorbell 130 may record available audio and/or video data using the camera 134, the microphone 158, and/or any other sensor available.  
	Where at paragraph: 0138, lines 9 – 15, As described below, the wireless A/V recording and communication doorbell 100 may communicate with the user's client device 114 via the wireless network 110 and the network 112. The user's client device 114 may comprise, for example, a mobile telephone (may also be referred to as a cellular telephone), such as a smartphone.
***The examiner’s response above applies to the same or similar remarks made on page[s] 7 - 9 regarding base claim 1, 5, and 13, of the remarks as filed. 

Response to Amendment
Status of the instant application:
Claim[s] 1 – 11, 13 – 21 are pending in the instant application. 
Regarding claim[s] 12, applicant’s cancellation of the claim has been inspected, therefore, the anticipatory rejection is withdrawn based on the cancellation of the claim. 
Regarding claim[s] 1, 8, 10, 12 rejected over 35 U.S.C. 102(a)(2) by Shahamat et al. [US PGPUB # 2018/0041830], applicant’s claim amendments have been considered, however, they are not persuasive. Therefore, the examiner has addressed such claim amendments in the office action below. 
Regarding claim[s] 2 – 7, 9, 11, 13 – 20 under the various obviousness rejections, applicant’s claim amendments are not persuasive. Therefore, the examiner has addressed such claim amendments in the office action below.
Regarding claim[s] 21 that is newly added, and is addressed in the office action below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Shahamat et al. [US PGPUB # 2018/0041830]

As per claim 1. Shahamat does teach an electronic device [Shahamat, Figure # 9, component # 114 – user’s client device] comprising:
a network interface coupled with a bus [Shahamat, Figure # 46, communication module # 808 [i.e. applicant’s network interface] and component # 812 [i.e. applicant’s bus]];
a microphone coupled with the bus [Shahamat, Figure # 9, user client device # 114 and paragraph: 0138, lines 9 – 21, As described below, the wireless A/V recording and communication doorbell 100 may communicate with the user's client device 114 via the wireless network 110 and the network 112. The user's client device 114 may comprise, for example, a mobile telephone (may also be referred to as a cellular telephone), such as a smartphone, a personal digital assistant (PDA), or another communication device. The user's client device 114 comprises a display (not shown) and related components capable of displaying streaming and/or recorded video images. The user's client device 114 may also comprise a speaker and related components capable of broadcasting streaming and/or recorded audio, and may also comprise a microphone.];

a non-transitory machine-readable medium coupled with the bus [Shahamat, Figure # 46, memory 804 [i.e. applicant’s non-transitory machine readable medium], and component # 812 [i.e. applicant’s bus]]; and
one or more processors coupled with the bus [Shahamat, Figure # 46, processor 802 [i.e. applicant’s one or more processors], and component # 812 [i.e. applicant’s bus] ], the one or more processors to execute instructions stored on the non-transitory machine readable medium [Shahamat, paragraph: 0255], wherein the instructions are to:
	access an application programming interface (API) provided directly on the electronic device [Shahamat, paragraph: 0185, lines 1 – 2, The backend API 538 illustrated FIG. 28 may include one or more APIs, such as the API 540.  
	Where at paragraph: 0186 of Shahamat, The backend API 538 illustrated in FIG. 28 may further include one or more services (also referred to as network services), such as the wireless speaker service 542. A network service is an application that provides data storage, manipulation, presentation, communication, and/or other capability. Network services are often implemented using a client-server architecture based on application-layer network protocols. Each service may be provided by a server component running on one or more computers (such as a dedicated server computer offering multiple services) and accessed via a network by client components running on other devices. However, the client and server components can both be run on the same machine [i.e. applicant’s electronic device]. Clients and servers may have a user interface, and sometimes other hardware associated with them.     Where at paragraph: 0170, lines 4 – 11, At block B202, the communication module 164 sends a request to a network device. Once the network device receives the request, at block B204 the network device may connect the doorbell 130 to the user's client device 114 through the user's wireless network 110 and the network 112. In block B206, the doorbell 130 may record available audio and/or video data using the camera 134, the microphone 158, and/or any other sensor available.  
	Where at paragraph: 0138, lines 9 – 15, As described below, the wireless A/V recording and communication doorbell 100 may communicate with the user's client device 114 via the wireless network 110 and the network 112. The user's client device 114 may comprise, for example, a mobile telephone (may also be referred to as a cellular telephone), such as a smartphone] to cause the one or more processors to stream intercom media data from the electronic device to a smart home device connected to the electronic device via the network interface [Shahamat, Figure #24, component 538, and paragraph: 0028, lines 1 – 7, thru lines 15 – 29, With reference to FIGS. 28 and 29, the API 540 may transmit to the wireless speaker service 542 a wireless speaker activation signal 552 in response to receiving the visitor detection signal 550 from the wireless A/V recording and communication doorbell 100, and the wireless speaker service 542 may receive the wireless speaker activation signal 552 from the API 540. …….. The wireless speaker service 542 may then send a tone signal 554 to the at least one wireless speaker device 500 that was determined from the wireless speaker data structure(s) 546, and the at least one wireless speaker device 500 may receive the tone signal 554 from the wireless speaker service 542. The tone signal 554 includes a command to the at least one wireless speaker device 500 to emit a tone from the speaker 522 of the at least one wireless speaker device 500. Thus, in response to receiving the tone signal 554 from the wireless speaker service 542, the at least one wireless speaker device 500 may emit a tone from its speaker 522 to notify any person(s) within earshot of the speaker 522 that a visitor has been detected at the wireless A/V recording and communication doorbell 100.], wherein to stream the intercom media data includes to transmit a buffer of media data to the smart home device [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button. The doorbell 12 may act as an intercom system, which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18, allowing a user and a visitor to communicate remotely with each other.] via the network interface over a secure connection established with the smart home device [Shahamat, Figures 38 – 40, and paragraph: 0224, lines 12 – 30, The wireless speaker device 600 may then transmit to the wireless A/V recording and communication device 648 the credentials of the wireless speaker device 600, including an identifier for the wireless speaker device 600, such as an SSID, and/or a password if a password is required to connect to the wireless speaker device 600. With reference to FIG. 40, after the wireless speaker device 600 sends its credentials to the wireless A/V recording and communication device 648 [i.e. applicant’s smart home device], the wireless speaker device 600 may sever its station connection with the wireless A/V recording and communication device 648 and reestablish its station connection with the wireless access point (e.g., router) in the user's wireless network 110 (as indicated by the double-headed arrow 652), and the wireless A/V recording and communication device 648 may connect to the wireless access point provided by the wireless speaker device 600 (as indicated by the double-headed arrow 654) using the credentials provided by the wireless speaker device 600], the secure connection established with the smart home device via the API [Shahamat, Figure #24, component 538, and paragraph: 0028, lines 1 – 7, thru lines 15 – 29, With reference to FIGS. 28 and 29, the API 540 may transmit to the wireless speaker service 542 a wireless speaker activation signal 552 in response to receiving the visitor detection signal 550 from the wireless A/V recording and communication doorbell 100, and the wireless speaker service 542 may receive the wireless speaker activation signal 552 from the API 540. …….. The wireless speaker service 542 may then send a tone signal 554 to the at least one wireless speaker device 500 that was determined from the wireless speaker data structure(s) 546, and the at least one wireless speaker device 500 may receive the tone signal 554 from the wireless speaker service 542. The tone signal 554 includes a command to the at least one wireless speaker device 500 to emit a tone from the speaker 522 of the at least one wireless speaker device 500. Thus, in response to receiving the tone signal 554 from the wireless speaker service 542, the at least one wireless speaker device 500 may emit a tone from its speaker 522 to notify any person(s) within earshot of the speaker 522 that a visitor has been detected at the wireless A/V recording and communication doorbell 100.], wherein the buffer of media data includes audio data captured via the microphone, the audio data captured contemporaneously with transmission of the buffer of media data [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button. The doorbell 12 may act as an intercom system, which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18, allowing a user and a visitor to communicate remotely with each other.].
***The examiner makes clear that applicant’s recited smart home device is equated to the combination of the following components of Shahamat: USB doorbell dongle 13 + doorbell 12/100 (i.e. A/V recording and communication device) + wireless speaker device. 

As per claim 8. Shahamat does teach the electronic device as in claim 1, additionally including a camera device, wherein the buffer of media data additionally includes video data captured via the camera device, the video data captured contemporaneously with transmission of the buffer of media data [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button. The doorbell 12 may act as an intercom system, which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18, allowing a user and a visitor to communicate remotely with each other.].
As per claim 10. Shahamat does teach the electronic device as in claim 1, wherein the smart home device is a first smart home device and the API is to cause the one or more processors to transmit the buffer of media data via the network interface over a secure connection established with a second smart home device [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button. The doorbell 12 may act as an intercom system, which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18 [i.e. applicant’s second smart home device], allowing a user and a visitor to communicate remotely with each other.].
As per method claim 21 that includes the same or similar claim limitations as device claim 1, and is similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 2 – 7, 13 - 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahamat et al. [US PGPUB # 2018/0041830] in view of Anderson et al. [US PAT # 9800517]
As per claim 2. Shahamat does teach what is taught in the rejection of claim 1 above. 
	Shahamat does not clearly teach the electronic device as in claim 1, wherein the secure connection established with the smart home device is an encrypted peer-to-peer connection established via the API.
	However, Anderson does teach the electronic device as in claim 1, wherein the secure connection established with the smart home device is an encrypted peer-to-peer connection established via the API [Figure # 1, and col. 6, lines 14 – 26, In certain embodiments, the virtual cloud network 106, including each of the mesh overlays within, may be implemented as and/or over an encrypted network. In such an encrypted virtual cloud network 106, every connection between nodes may be encrypted via Internet protocol security (IP Sec), and/or by other common encryption technologies, such that the virtual cloud network 106 effectively operates as a secure peer-to-peer (P2P) network.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Shahamat and Anderson in order for the detection of visitor’s presence at the recording and communication device-doorbell that starts the communication of video and audio exchanged between the electronic device of the user and the visitor thru the doorbell speaker of Shahamat to include encrypted communication of Anderson. This would allow for the video and audio that is exchanged between the user and the visitor to be encrypted and secured while in transit between the parties. See col. 2, lines 21 – 35 of Anderson. 

As per claim 3. Shahamat does teach the electronic device as in claim 2, wherein the smart home device is a smart speaker device or another connected media playback device [Shahamat, paragraph: 0024, lines 1 – 3, In a third aspect, a wireless speaker device configured for use with a wireless audio/video (A/V) recording and communication device].

As per claim 4. Shahamat as modified does teach the electronic device as in claim 2, wherein the smart home device is a smart home appliance device [Anderson, Figure # 1, and col. 4, lines 22 – 35, The computing devices of the compute node resources 104 may include any device, component, or equipment with one or more processing elements and/or memory elements, such as server devices, work stations, desktop computers, laptop computers, palmtop computers, tablet computers, smartphones, or the like. In other embodiments, the computing devices may comprise various unique computing devices, or other device-enabled equipment, such as wearable technology (e.g., digital wrist-watches, Google™ Glass™, or the like), digital video cameras, personal electronic devices (e.g., iPods™ personal digital assistants (PDAs), or the like), smart devices, smart appliances and other appliances (e.g., refrigerators, stoves, dishwashers, washers/dryers, or the like),].

As per claim 5. Shahamat does teach the electronic device as in claim 2, the one or more processors additionally to:
	receive a request via the API provided directly on the electronic device [Shahamat, paragraph: 0185, lines 1 – 2, The backend API 538 illustrated FIG. 28 may include one or more APIs, such as the API 540.  
	Where at paragraph: 0186 of Shahamat, The backend API 538 illustrated in FIG. 28 may further include one or more services (also referred to as network services), such as the wireless speaker service 542. A network service is an application that provides data storage, manipulation, presentation, communication, and/or other capability. Network services are often implemented using a client-server architecture based on application-layer network protocols. Each service may be provided by a server component running on one or more computers (such as a dedicated server computer offering multiple services) and accessed via a network by client components running on other devices. However, the client and server components can both be run on the same machine [i.e. applicant’s electronic device]. Clients and servers may have a user interface, and sometimes other hardware associated with them.    
	Where at paragraph: 0170, lines 4 – 11 of Shahamat, At block B202, the communication module 164 sends a request to a network device. Once the network device receives the request, at block B204 the network device may connect the doorbell 130 to the user's client device 114 through the user's wireless network 110 and the network 112. In block B206, the doorbell 130 may record available audio and/or video data using the camera 134, the microphone 158, and/or any other sensor available.  
	Where at paragraph: 0138 of Shahamat, lines 9 – 15, As described below, the wireless A/V recording and communication doorbell 100 may communicate with the user's client device 114 via the wireless network 110 and the network 112. The user's client device 114 may comprise, for example, a mobile telephone (may also be referred to as a cellular telephone), such as a smartphone] to initiate a media stream from the electronic device to the smart home device, the electronic device to connect with the smart home device via the network interface [Shahamat, Figure # 8, paragraph: 0132, lines 8 – 15, The server 53 may route the appropriate data, such as audio or video data, to the applicable device based on the functions of each device. The user may receive an accept/deny prompt on the smart device 54 or another device associated with the wireless communication doorbell 61 [i.e. applicant’s smart home device]. If the request is accepted (Yes, at block B72), the user and the visitor may communicate via audio and video transmissions sent to and from the wireless communication [i.e. applicant’s network interface] doorbell 61 at block B74.] and establish the secure connection [Shahamat, Figures 38 – 40, and paragraph: 0224, lines 12 – 30, The wireless speaker device 600 may then transmit to the wireless A/V recording and communication device 648 the credentials of the wireless speaker device 600, including an identifier for the wireless speaker device 600, such as an SSID, and/or a password if a password is required to connect to the wireless speaker device 600. With reference to FIG. 40, after the wireless speaker device 600 sends its credentials to the wireless A/V recording and communication device 648 [i.e. applicant’s smart home device], the wireless speaker device 600 may sever its station connection with the wireless A/V recording and communication device 648 and reestablish its station connection with the wireless access point (e.g., router) in the user's wireless network 110 (as indicated by the double-headed arrow 652), and the wireless A/V recording and communication device 648 may connect to the wireless access point provided by the wireless speaker device 600 (as indicated by the double-headed arrow 654) using the credentials provided by the wireless speaker device 600.], via the API [Shahamat, Figure #24, component 538, and paragraph: 0028, lines 1 – 7, thru lines 15 – 29, With reference to FIGS. 28 and 29, the API 540 may transmit to the wireless speaker service 542 a wireless speaker activation signal 552 in response to receiving the visitor detection signal 550 from the wireless A/V recording and communication doorbell 100, and the wireless speaker service 542 may receive the wireless speaker activation signal 552 from the API 540. …….. The wireless speaker service 542 may then send a tone signal 554 to the at least one wireless speaker device 500 that was determined from the wireless speaker data structure(s) 546, and the at least one wireless speaker device 500 may receive the tone signal 554 from the wireless speaker service 542. The tone signal 554 includes a command to the at least one wireless speaker device 500 to emit a tone from the speaker 522 of the at least one wireless speaker device 500. Thus, in response to receiving the tone signal 554 from the wireless speaker service 542, the at least one wireless speaker device 500 may emit a tone from its speaker 522 to notify any person(s) within earshot of the speaker 522 that a visitor has been detected at the wireless A/V recording and communication doorbell 100. ], with the smart home device [Shahamat, Figure # 8, paragraph: 0132, lines 8 – 15, doorbell 61];
	verify the secure connection established with the smart home device [Shahamat, Figures 38 – 40, and paragraph: 0224, lines 12 – 30, The wireless speaker device 600 may then transmit to the wireless A/V recording and communication device 648 the credentials of the wireless speaker device 600, including an identifier for the wireless speaker device 600, such as an SSID, and/or a password if a password is required to connect to the wireless speaker device 600. With reference to FIG. 40, after the wireless speaker device 600 sends its credentials to the wireless A/V recording and communication device 648, the wireless speaker device 600 may sever its station connection with the wireless A/V recording and communication device 648 and reestablish its station connection with the wireless access point (e.g., router) in the user's wireless network 110 (as indicated by the double-headed arrow 652), and the wireless A/V recording and communication device 648 may connect to the wireless access point provided by the wireless speaker device 600 (as indicated by the double-headed arrow 654) using the credentials provided by the wireless speaker device 600.]; and
	activate a media session with the smart home device, the media session to establish context data to facilitate transmission of the buffer of media data to the smart home device [Shahamat, Figure #24, component 538, and paragraph: 0028, lines 1 – 7, thru lines 15 – 29, With reference to FIGS. 28 and 29, the API 540 may transmit to the wireless speaker service 542 a wireless speaker activation signal 552 in response to receiving the visitor detection signal 550 from the wireless A/V recording and communication doorbell 100, and the wireless speaker service 542 may receive the wireless speaker activation signal 552 from the API 540. …….. The wireless speaker service 542 may then send a tone signal 554 to the at least one wireless speaker device 500 that was determined from the wireless speaker data structure(s) 546, and the at least one wireless speaker device 500 may receive the tone signal 554 from the wireless speaker service 542. The tone signal 554 includes a command to the at least one wireless speaker device 500 to emit a tone from the speaker 522 of the at least one wireless speaker device 500. Thus, in response to receiving the tone signal 554 from the wireless speaker service 542, the at least one wireless speaker device 500 may emit a tone from its speaker 522 to notify any person(s) within earshot of the speaker 522 that a visitor has been detected at the wireless A/V recording and communication doorbell 100.].

As per claim 6. Shahamat does teach the electronic device as in claim 5, wherein to verify the secure connection established with the smart home device includes to verify a trust relationship between the electronic device and the smart home device [Shahamat, Figures 38 – 40, and paragraph: 0224, lines 12 – 30, The wireless speaker device 600 may then transmit to the wireless A/V recording and communication device 648 the credentials of the wireless speaker device 600, including an identifier for the wireless speaker device 600, such as an SSID, and/or a password if a password is required to connect to the wireless speaker device 600. With reference to FIG. 40, after the wireless speaker device 600 sends its credentials to the wireless A/V recording and communication device 648, the wireless speaker device 600 may sever its station connection with the wireless A/V recording and communication device 648 and reestablish its station connection with the wireless access point (e.g., router) in the user's wireless network 110 (as indicated by the double-headed arrow 652), and the wireless A/V recording and communication device 648 may connect to the wireless access point provided by the wireless speaker device 600 (as indicated by the double-headed arrow 654) using the credentials provided by the wireless speaker device 600.].

As per claim 7. Shahamat does teach the electronic device as in claim 6, wherein to verify the trust relationship between the electronic device and the smart home device includes to verify a previously established trust relationship between the electronic device and the smart home device [Shahamat, paragraph: 0006, lines 7 – 12, The present embodiments solve this problem by configuring the wireless speaker device to reboot and automatically attempt again to connect to the access point using locally stored network credentials, when a user reattempts to set up the wireless speaker device, such as in a different location and/or at a different point in time. Where at of Shahamat, paragraph: 0009, In an embodiment of the first aspect, the wireless speaker device is further configured to receive from the one or more WAN devices, via the one or more LAN devices and via the wireless communication module of the wireless speaker device, the tone signal in response to the one or more WAN devices receiving from the wireless A/V recording and communication device, via the one or more LAN devices, a visitor detection signal, the visitor detection signal indicating that a visitor has been detected at the wireless A/V recording and communication device.].

As per claim 13. Shahamat does teach the non-transitory machine-readable medium storing instructions to cause one or more processors of a smart home device to perform operations [Shahamat, paragraph: 0254, The features of the present embodiments described herein may be implemented in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and/or instructions from, and to transmit data and/or instructions to, a data storage system, at least one input device, and at least one output device. A computer program may include a set of instructions that may be used, directly or indirectly, in a computer to perform a certain activity or bring about a certain result. A computer program may be written in any form of programming language, including compiled or interpreted languages, and it may be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.] comprising:
	receiving a request to initiate an intercom media stream from a remote smart home device to the smart home device [Shahamat, paragraph: 0113, lines 7 – 15, If the doorbell 12 button is pressed by a visitor, the microcontroller 4 may transmit a notifying signal to a user via the USB doorbell dongle 13, such as activating the LED lights 7 and/or emitting an audio ringtone through the speaker 1. The USB doorbell dongle 13 may be equipped with one or more input buttons 3. When pressed by the user, the input button 3 may activate a microphone 9 to allow the user to communicate with the visitor through audio transmission. Where at Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button [i.e. applicant’s smart home device]. The doorbell 12 may act as an intercom system [i.e. applicant’s intercom media stream], which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18 [i.e. applicant’s remote smart device], allowing a user and a visitor to communicate remotely with each other.];

	verifying a secure connection between the remote smart home device and the smart home device, wherein the secure connection……………………………… 
[Shahamat, Figures 38 – 40, and paragraph: 0224, lines 12 – 30, The wireless speaker device 600 may then transmit to the wireless A/V recording and communication device 648 the credentials of the wireless speaker device 600, including an identifier for the wireless speaker device 600, such as an SSID, and/or a password if a password is required to connect to the wireless speaker device 600. With reference to FIG. 40, after the wireless speaker device 600 sends its credentials to the wireless A/V recording and communication device 648, the wireless speaker device 600 may sever its station connection with the wireless A/V recording and communication device 648 and reestablish its station connection with the wireless access point (e.g., router) in the user's wireless network 110 (as indicated by the double-headed arrow 652), and the wireless A/V recording and communication device 648 may connect to the wireless access point provided by the wireless speaker device 600 (as indicated by the double-headed arrow 654) using the credentials provided by the wireless speaker device 600.];

	activating, via an application programming interface (API) provided directly on the smart home device [Shahamat, paragraph: 0185, lines 1 – 2, The backend API 538 illustrated FIG. 28 may include one or more APIs, such as the API 540.  
	Where at paragraphs: 0186 of Shahamat, The backend API 538 illustrated in FIG. 28 may further include one or more services (also referred to as network services), such as the wireless speaker service 542 {{is used with the wireless A/V recording and communication doorbell 100 that may communicate with the user's client device 114 [Shahamat, paragraph: 0138, lines 9 – 15]].}}  A network service is an application that provides data storage, manipulation, presentation, communication, and/or other capability. Network services are often implemented using a client-server architecture based on application-layer network protocols. Each service may be provided by a server component running on one or more computers [i.e. applicant’s smart home device] (such as a dedicated server computer offering multiple services) and accessed via a network by client components running on other devices. However, the client and server components can both be run on the same machine [i.e. applicant’s an application programming interface (API) provided directly on…..etc]. Clients and servers may have a user interface, and sometimes other hardware associated with them.    
	Where at paragraph: 0170, lines 4 – 11 of Shahamat, At block B202, the communication module 164 sends a request to a network device. Once the network device receives the request, at block B204 the network device may connect the doorbell 130 to the user's client device 114 through the user's wireless network 110 and the network 112. In block B206, the doorbell 130 may record available audio and/or video data using the camera 134, the microphone 158, and/or any other sensor available.  
	Further of Shahamat, at paragraph: 0138, lines 9 – 15, As described below, the wireless A/V recording and communication doorbell 100 may communicate with the user's client device 114 via the wireless network 110 and the network 112. The user's client device 114 may comprise, for example, a mobile telephone (may also be referred to as a cellular telephone), such as a smartphone],  a media session for the intercom media stream, the media session established with the remote smart home device [Shahamat, Figure #24, component 538, and paragraph: 0028, lines 1 – 7, thru lines 15 – 29, With reference to FIGS. 28 and 29, the API 540 may transmit to the wireless speaker service 542 a wireless speaker activation signal 552 in response to receiving the visitor detection signal 550 from the wireless A/V recording and communication doorbell 100, and the wireless speaker service 542 may receive the wireless speaker activation signal 552 from the API 540. …….. The wireless speaker service 542 may then send a tone signal 554 to the at least one wireless speaker device 500 that was determined from the wireless speaker data structure(s) 546, and the at least one wireless speaker device 500 may receive the tone signal 554 from the wireless speaker service 542. The tone signal 554 includes a command to the at least one wireless speaker device 500 to emit a tone from the speaker 522 of the at least one wireless speaker device 500. Thus, in response to receiving the tone signal 554 from the wireless speaker service 542, the at least one wireless speaker device 500 may emit a tone from its speaker 522 to notify any person(s) within earshot of the speaker 522 that a visitor has been detected at the wireless A/V recording and communication doorbell 100.];

	receiving recorded media from the remote smart home device [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button [i.e. applicant’s smart home device]. The doorbell 12 may act as an intercom system [i.e. applicant’s intercom media stream], which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18 [i.e. applicant’s remote smart device], allowing a user and a visitor to communicate remotely with each other.]]; and

	playing the recorded media via an output device of the smart home device [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button [i.e. applicant’s smart home device]. The doorbell 12 may act as an intercom system [i.e. applicant’s intercom media stream], which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18 [i.e. applicant’s remote smart device], allowing a user and a visitor to communicate remotely with each other.].

	Shahamat does not clearly teach….is an encrypted peer-to-peer connection. 
	However, Anderson does teach….is an encrypted peer-to-peer connection [Figure # 1, and col. 6, lines 14 – 26, In certain embodiments, the virtual cloud network 106, including each of the mesh overlays within, may be implemented as and/or over an encrypted network. In such an encrypted virtual cloud network 106, every connection between nodes may be encrypted via Internet protocol security (IP Sec), and/or by other common encryption technologies, such that the virtual cloud network 106 effectively operates as a secure peer-to-peer (P2P) network.].  

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Shahamat and Anderson in order for the detection of visitor’s presence at the recording and communication device-doorbell that starts the communication of video and audio exchanged between the electronic device of the user and the visitor thru the doorbell speaker of Shahamat to include encrypted communication of Anderson. This would allow for the video and audio that is exchanged between the user and the visitor to be encrypted and secured while in transit between the parties. See col. 2, lines 21 – 35 of Anderson.

***The examiner makes clear that applicant’s recited smart home device is equated to the combination of the following components of Shahamat: USB doorbell dongle 13 + doorbell 12/100 (i.e. A/V recording and communication device) + wireless speaker device. 

As per claim 14. Shahamat does teach the non-transitory machine-readable medium as in claim 13, the operations additionally comprising verifying that remote initiation of streaming is enabled for the remote smart home device before activating the media session for the intercom media stream, wherein remote initiation of streaming is enabled via a configuration setting of the remote smart home device [Shahamat, Figure # 8, paragraph: 0132, lines 8 – 15, The server 53 may route the appropriate data, such as audio or video data, to the applicable device based on the functions of each device. The user may receive an accept/deny prompt on the smart device 54 or another device associated with the wireless communication doorbell 61 [i.e. applicant’s smart home device]. If the request is accepted (Yes, at block B72), the user and the visitor may communicate via audio and video transmissions sent to and from the wireless communication [i.e. applicant’s network interface] doorbell 61 at block B74 ].
As per claim 15. Shahamat does teach the non-transitory machine-readable medium as in claim 13, wherein the recorded media from the smart home device includes one or more of audio data and video data [Shahamat, Figure # 1, and paragraph: 0109, lines 11 – 19, The USB doorbell dongle 13 may communicate directly or indirectly with a doorbell 12. The doorbell 12 may be a doorbell capable of wireless data transmission. The doorbell 12 may be equipped with a microphone, a speaker, a camera, and/or a button. The doorbell 12 may act as an intercom system, which in turn relays digital audio and/or video to the USB doorbell dongle 13 and/or a smart device 18, allowing a user and a visitor to communicate remotely with each other. ].

As per claim 20. Shahamat does teach the non-transitory machine-readable medium as in claim 13, wherein the smart home device and the remote smart home device are a smart speaker device or a smart appliance device [Shahamat, paragraph: 0024, lines 1 – 3, In a third aspect, a wireless speaker device configured for use with a wireless audio/video (A/V) recording and communication device ].

Claim[s] 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahamat et al. [US PGPUB # 2018/0041830] in view of Hu et al. [US PAT # 11157603]
As per claim 9. Shahamat does teach what is taught in the rejection of claim # 1 above. 
	Shahamat does not clearly teach the electronic device as in claim 1, wherein the smart home device is a first smart home device and the one or more processors are further to transmit the buffer of media data via the network interface over a secure connection established with a second smart home device.
	However, Hu does teach the electronic device as in claim 1, wherein the smart home device is a first smart home device and the one or more processors are further to transmit the buffer of media data via the network interface over a secure connection established with a second smart home device [Figure #3, component 330 – middleware, component # 341 - application manager, and col. 8, lines 58 – 66, According to an embodiment, a programming module 310 (e.g., the program 140) may include an OS for controlling resources associated with an electronic device (e.g., the electronic device 101) and/or various applications (e.g., the application program 147) executed on the OS. The OS may include Android™, iOS™, Windows™, Symbian™, Tizen™, or Bada™. Referring to FIG. 3, the programming module 310 may include a kernel 320 (e.g., the kernel 141), middleware 330 (e.g., the middleware 143), an application programming interface (API) 360 (e.g., the API 145), and/or an application 370 (e.g., the application program 147).  Then at col. 9, lines 35 – 41, The application manager 341 manages a life cycle of the applications 370. The window manager 342 manages a graphic user interface (GUI) resource used in a screen. The multimedia manager 343 of the middleware 330 application of the first device recognizes a format necessary for playing media files and performs encoding or decoding on a media file by using a codec appropriate for a corresponding format. Where at Figure # 6 and col. 15, lines 31 – 38, Referring to FIG. 6, in operation 610, a first electronic device 601 (e.g., a portable terminal) [i.e. applicant’s first smart home device] may connect communication with a second electronic device 602 (e.g., a PC, a smart door, a smart home appliance, etc.) [i.e. applicant’s second smart home device] to perform authentication related to the second electronic device 602.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Shahamat as modified and Hu in order for the use of the A/V recording and communication device – doorbell smart home system by the user that facilitates audio/video communication between the user of Shahamat as modified to include use of a multi-factor authentication techniques of Hu. This would allow for the smart home system to require multiple authentication attributes for authentication of the user before access/use of such system.   See col. 1, lines 47 – 52 of Hu.   


Claim[s] 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahamat et al. [US PGPUB # 2018/0041830] in view of Wang et al. [US PGPUB # 2016/0021327]
As per claim 11. Shahamat does teach what is taught in the rejection of claim # 1 above.
	Shahamat does not clearly teach the electronic device as in claim 1, wherein the API is to cause the one or more processors to receive a buffer of media data from the smart home device, the one or more processors further to decode the buffer of media data and play decoded media data via one or more output devices of the electronic device.
	However, Wang does teach the electronic device as in claim 1, wherein the API is to cause the one or more processors to receive a buffer of media data from the smart home device, the one or more processors further to decode the buffer of media data and play decoded media data via one or more output devices of the electronic device [Figure # 1, and paragraph: 0031, lines 34 – 40, Receiver 111 [i.e. applicant’s electronic device] can obtain the remote control code [i.e. applicant’s media data] information sent from the TV Remote Controller 1 by using an application program interface (API) provided by Smart TV1 [i.e. applicant’s smart home device] to decode the received remote control code information or by receiving the remote control code information  “0x00” forwarded by Smart TV1.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Shahamat as modified and Wang in order for the detection of visitor’s presence at the recording and communication device-doorbell that starts the communication of video and audio exchanged between the electronic device of the user and the visitor thru the doorbell speaker of Shahamat as modified to include encrypted keystroke data of Anderson. This would allow for the video and audio that is exchanged between the user and the visitor to be encrypted and secured while in transit between the parties. See paragraph: 0030, lines 1 – 8 of Wang. 

Claim[s] 16 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahamat et al. [US PGPUB # 2018/0041830] in view of Anderson et al. [US PAT # 9800517] as applied to claim[s] 15 above, and further in view of Huang et al. [US PGPUB # 20190295542]

As per claim 16. Shahamat and Anderson do teach what is taught in the rejection of claim 15 above. 
	Shahamat and Anderson do not clearly teach the non-transitory machine-readable medium as in claim 15, wherein the request to initiate the intercom media stream is based on a voice command received at the smart home device, the voice command processed by a virtual assistant executed on the smart home device.
	However, Huang does teach the non-transitory machine-readable medium as in claim 15, wherein the request to initiate the intercom media stream is based on a voice command received at the smart home device, the voice command processed by a virtual assistant executed on the smart home device [Figure # 3A and paragraph: 0078, lines 14-20, In some embodiments, the task flows in the task flow models 354 describe the steps for controlling each home device that is registered with the home assistant, and based on the device name list the digital assistant operates to execute the steps in a suitable task flow with respect to the home device that is specified by the alias of the home device in the user's speech input. Then at Figure # 1A and paragraph: 0041, lines 1 – 7, FIG. 1A is a block diagram of an operating environment 100 of a digital assistant in accordance with a conventional configuration. The terms “home assistant”, “digital assistant,” “virtual assistant,” “intelligent automated assistant,” “voice-based digital assistant,” “voice assistant”, or “automatic digital assistant,” refer to an information processing system that interprets natural language input in spoken and/or textual form to deduce user intent (e.g., identify a task type that corresponds to the natural language input), and performs actions based on the deduced user intent (e.g., perform a task corresponding to the identified task type). Where at paragraph: 0060, lines 1 – 5, In some implementations, the smart home smart home environment 122 includes various devices  124, such as a plurality of appliances 212, such as refrigerators, stoves, ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, space heaters, window AC units, motorized duct vents, and so forth.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Shahamat as modified and Huang in order for the detection of visitor’s presence at the recording and communication device-doorbell that starts the communication of video and audio exchanged between the electronic device of the user and the visitor thru the doorbell speaker of Shahamat as modified to include encrypted communication of Huang. This would allow for the video and audio that is exchanged between the user and the visitor to be encrypted and secured while in transit between the parties. See paragraph: 0007, lines 23 – 28 of Huang. 

As per claim 17. Shahamat as modified does teach the non-transitory machine-readable medium as in claim 16, wherein the voice command is to specify the remote smart home device, the remote smart home device specified via a location associated with the smart home device [Huang, paragraph:0096, lines 1- 8, In some embodiments, the destination device identification module 368 also identifies the device that is to be controlled in accordance with the actionable intent deduced from the voice input [i.e. applicant’s voice command]. For example, if it has been determined that the user's intent is turn on the bedside lamp in the bedroom, and the task flow module 336 has identified the encoded command for turning on the lightbulb in the bedside lamp, the destination device identification module 368 identifies the light bulb associated with the bedroom location in the controlled device database 384, looks up the network address or a corresponding smart outlet that is connected to that light bulb, and identifies the proper destination for the encoded command. ].

As per claim 18. Shahamat does teach the non-transitory machine-readable medium as in claim 17, wherein the location associated with the smart home device is a designated room location within a smart home environment [Shahamat, Figure # 43, and paragraph: 0237, lines 10 – 15, In various embodiments, the process 730 may be initiated in response to the first audio prompt and/or the third audio prompt, as described above. For example, in response to the first prompt, the user may move the wireless speaker device 600 from a first location to a second location, where the second location may allow the wireless speaker device to have a stronger connection strength with the access point.].

As per claim 19. Shahamat as modified does teach the non-transitory machine-readable medium as in claim 18, the operations additionally comprising determining whether the intercom media stream is to include audio data or video data based on the voice command [Huang, paragraph: 0042, Specifically, once initiated, a digital assistant system is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request seeks either an informational answer or performance of a task (e.g., by the home assistant system or a controlled device). A satisfactory response to the user request is generally either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant system a question, such as “What is the temperature in the room right now?” Based on the user's current location, and the ambient temperature, the digital assistant may answer, “The room temperature is 80 degrees.” The user may also request the performance of a task, for example, by stating, “Please turn on the air conditioner.” In response, the home assistant may acknowledge the request by generating a voice output, “Yes, right away,” and then proceed to turn on the air conditioner in the room through a predefined control API of the air conditioner. There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks. In addition to providing verbal responses and taking programmed actions, the home assistant can also provide responses in other visual or audio forms (e.g., as text, alerts, music, videos, animations, etc.).].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434